Exhibit 99 (b) UNCONSOLIDATED JOINT VENTURES OF THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP REAL ESTATE AND ACCUMULATED DEPRECIATION December 31, 2008 (in thousands) Initial Cost to Company Gross Amount at Which Carried at Close of Period Land Buildings, Improvements, and Equipment Cost Capitalized Subsequent to Acquisition Land BI&E Total Accumulated Depreciation (A/D) Total Cost Net of A/D Encumbrances Date of Completion ofConstruction or Acquisition Depreciable Life Shopping Centers: Arizona Mills, Tempe, AZ $22,017 $150,581 $6,529 $22,017 $157,110 $179,127 $51,214 $127,913 $134,139 1997 50 Years Fair Oaks, Fairfax, VA 7,667 36,043 64,957 7,667 101,000 108,667 53,814 54,853 250,000 1980 55 Years The Mall at Millenia, Orlando, FL 22,516 177,774 7,032 22,516 184,806 207,322 46,494 160,828 208,246 2002 50 Years Stamford Town Center, Stamford, CT 9,537 41,668 84,088 9,537 125,756 135,293 49,190 86,103 1982 40 Years Sunvalley, Concord, CA 350 66,010 13,090 350 79,100 79,450 52,649 26,801 123,708 1967 40 Years Waterside Shops, Naples, FL 12,604 67,115 86,050 12,604 153,165 165,769 36,315 129,454 165,000 2003 40 Years Westfarms, Farmington, CT 5,287 38,638 120,931 5,287 159,569 164,856 76,492 88,364 192,200 1974 34 Years Other: Taubman Land Associates (Sunvalley), Concord, CA 42,697 42,697 42,697 42,697 30,000 2006 Peripheral Land 1,547 1,547 1,547 1,547 Construction in Process and Development Pre-Construction Costs 2,613 2,613 2 ,613 2,613 Total $124,222 $577,829 $385,290 $124,222 $963,119 $1,087,341 (1) $366,168 $721,173 The changes in total real estate assets and accumulated depreciation for the years ended December 31, 2008, 2007, and 2006 are as follows: Total Real Estate Assets Total Real Estate Assets Total Real Estate Assets Accumulated Depreciation Accumulated Depreciation Accumulated Depreciation 2008 2007 2006 2008 2007 2006 Balance, beginning of year $ 1,056,380 $ 1,157,872 $ 1,076,743 Balance, beginning of year $ (347,459 ) $ (320,256 ) $ (363,394 ) New development and improvements 47,908 78,885 48,800 Depreciation for year (36,108 ) (33,173 ) (40,224 ) Acquisitions 42,697 (2) Disposals/Write-offs 16,676 3,928 8,270 Disposals/Write-offs (16,947 ) (3,907 ) (8,272 ) Transfers In/(Out) 723 2,042 (3) 75,092 (4) Transfers In/(Out) (176,470 ) (3) (2,096 ) (4) Balance, end of year $ (366,168 ) $ (347,459 ) $ (320,256 ) Balance, end of year $ 1,087,341 $ 1,056,380 $ 1,157,872 (1) The unaudited aggregate cost for federal income tax purposes as of December 31, 2008 was $1.331 billion. (2) Includes costs related to the purchase of the land under Sunvalley, acquired by a 50% owned joint venture. (3) Includes costs related to The Pier Shops at Caesars, which became a consolidated center in 2007. (4) Primarily includes a $174.8 million transfer out of costs relating to Cherry Creek Shopping Center, which became a consolidated center in 2006, offset by a $176.5 million transfer in of costs relating to The Pier Shops at Caesars.
